NUMBER 13-14-00642-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


             IN RE STATE FARM LLOYDS, RICHARD FREYMANN,
                         AND RONALD CASTILLO


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        Relators, State Farm Lloyds, Richard Freymann, and Ronald Castillo, filed a

petition for writ of mandamus requesting that this Court direct respondent, the Honorable

Rose Guerra Reyna, Presiding Judge of the 206th District Court of Hidalgo County,

Texas, to withdraw her order denying relators’ verified plea in abatement and to enter an

order abating the suit for damages brought against relators by the real parties in interest,

Gilberto Quezada and Marisol Saenz, until sixty days after they provide relators with a


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
notice letter for their claim stating the specific, separate amounts for the claimed damages

and attorney’s fees. See TEX. INS. CODE ANN. § 541.154 (West, Westlaw through 2013

3d C.S.) (“Prior Notice of Action”); id. § 541.155 (West, Westlaw through 2013 3d C.S.)

(“Abatement”); TEX. R. APP. P. 52.1 (“Commencement” of Original Proceedings).             In

addition, relators request that this Court issue immediate temporary relief staying

respondent’s order denying the plea in abatement.            See TEX. R. APP. P. 52.10

(“Temporary Relief”).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the petition for writ of mandamus should be

denied for the reasons expressed in our opinion in In re State Farm Lloyds, Richard

Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL 4243701, at **4–9 (Tex.

App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op).           Accordingly, the

Court DENIES the petition for writ of mandamus and request for immediate temporary

relief. See TEX. R. APP. P. 52.8(d).


                                                        PER CURIAM


Delivered and filed the
10th day of October, 2014.




                                             2